Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 August 2022 has been entered.
 
Status of Claims
This action is in reply to the claims filed on 31 August 2022. Claims 1-3, 8, and 10-11 were amended. Claim 16 was recently added. Claims 1-6, 8, 10-13, and 15 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-6, 8, 10-13, and 15-16 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-6, 8, 10-13, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites a “method for detecting recurrence of a medical condition in a subject previously treated for the medical condition,” which includes the following elements:
receiving a first data set comprising first information of a first type relating to the medical condition of the subject corresponding to a first treatment; 
receiving a second data set comprising second information relating to the medical condition of the subject corresponding to a second treatment, the second information being of a second updated type different from the first type;
identifying the recurrence of the medical condition in the first information of the first type and the second information of the second updated type without updating the plurality of machine-readable instructions, the identifying the recurrence comprising:
identifying a pair of connected data elements …, wherein each of the pair of connected data elements comprises a respective phenotype;
generating an execution tree based on a domain specific template (DST) in response to obtaining the data retrieval request, the execution tree comprising a plurality of nodes; 
forming a new decision path within the execution tree based on traversing or executing a logic gate function of each node in the execution tree with respect to the pair of connected data elements;
identifying the recurrence of a phenotype associated with the subject based on the decision path within the execution tree.
In other words, the claims recite “detecting recurrence of a medical condition in a subject previously treated for the medical condition” is an abstract idea, because it is a method of organizing human activity. “Detecting recurrence of a medical condition in a subject previously treated for the medical condition” considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). A doctor can gather etiological and phenotypical information about a patient and evaluate if that information is evidence of a recurrence of a medical condition.  
 
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
executing a plurality of machine-readable instructions of a non-transitory machine-readable medium;
extracting the first information from the first data set, by a first natural language processing (NLP) module of a plurality of NLP modules; 
extracting the second information from the second data set, by a second NLP module of the plurality of NLP modules;
reformulating the first information into structured data based on a standardized model; 
obtaining a data retrieval request comprising a structured query adhering to a template; and
retrieving at least one of the pair of connected data elements from the data structure in response to identifying the recurrence; and
providing, to a display, an output associated with the at least one of the connected data elements retrieved from the structured data.
The use of machine-readable instructions of a non-transitory machine-readable medium, general natural language processing technology, and a display amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of gathering and storing the data (including structuring the data) amounts to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of machine-readable instructions of a non-transitory machine-readable medium, general natural language processing technology and a display amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Also, the additional elements of gathering and storing the data amounts to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Similarly, these data gathering and storing functions amount to well-understood, routine, and conventional activity (see MPEP 2106.05(d) and the examples in that section). Accordingly, claim 1 is ineligible.

Dependent claims 2, 6, and 8 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 3-5 and 10 further recite additional elements (such as FHIR resource wrappers, templates, and at least one processor) that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 3-5 and 9-10 are ineligible.
Claims 11-13 and 15-16 are parallel in nature to claims 1-6, 8, and10. Accordingly claims 11-13 and 15-16 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mynhier et al. (U.S. 2016/0210427), hereinafter “Mynhier,” in view of Dang (U.S. 2013/0006672), hereinafter “Dang,” and further in view of Schaeffer et al. (U.S. 2002/0107641), hereinafter “Schaeffer.”

Regarding Claim 1, Mynhier discloses a method for detecting recurrence of a medical condition in a subject previously treated for the medical condition by executing a plurality of machine-readable instructions of a non-transitory machine-readable medium, the method comprising: 
receiving a first data set comprising first information of a first type relating to the medical condition of the subject corresponding to a first treatment (See Mynhier [0016]-[0017] the server is configured to receive, process and store data obtained from data source devices and one or more data sources. [0084] the system includes a patient match service to identify and match data on the same patient ingested from multiple data sources. [0086] the system can match a patient across multiple records of different types from different sources.); 
receiving a second data set comprising second information relating to the medical condition of the subject corresponding to a second treatment, the second information being of a second updated type different from the first type (See Mynhier [0016]-[0017] the server is configured to receive, process and store data obtained from data source devices and one or more data sources. [0084] the system includes a patient match service to identify and match data on the same patient ingested from multiple data sources. [0086] the system can match a patient across multiple records of different types from different sources.);
extracting the first information from the first data set, by a first natural language processing (NLP) module of a plurality of NLP modules (See Mynhier [0075] the system applies a natural language processing (NLP) engine to unstructured attributes in data from the data sources (see also [0122]).); 
extracting the second information from the second data set, by a second NLP module of the plurality of NLP modules (See Mynhier [0075] the system applies a natural language processing (NLP) engine to unstructured attributes in data from the data sources (see also [0122]). [0065] the system can include one or more switch modules. [0075] these switch modules apply the NLP engine to the data sources. Therefore, it is understood that Mynhier discloses a system that can have different modules using NLP to extract information from the data.);
reformulating the first information into structured data based on a standardized model (See Mynhier [0085] The resulting cleansed, structured, standardized data can be stored in one or more databases defined by the common information model module.); 
obtaining a data retrieval request comprising a structured query adhering to a template (See Mynhier [0053] the system can include rules for governing data flow via query. [0062] To validate a request for data by user device the market rules module checks if the specific record requested by the user device from data source is allowed by the market rules specified by data source.); and
identifying a pair of connected data elements of the structured data based on the structured query (See Mynhier [0084] system can identify and match data on the same patient ingested from multiple data sources.),
retrieving at least one of the pair of connected data elements from the data structure in response to identifying the structured query (See Mynhier [0107] the system provides access to data to facilitate ongoing reporting on outcomes of a disease treatment and prevention program including patient outcomes, care delivery effectiveness and efficiency.); 
providing, to a display, an output associated with the at least one of the connected data elements retrieved from the structured data (See Mynhier [0098] data can be output from the system to the user devices. Fig. 1 user devices include displays.).
Mynhier does not disclose: 
identifying the recurrence of the medical condition in the first information of the first type and the second information of the second updated type without updating the plurality of machine-readable instructions, the identifying the recurrence comprising:
wherein each of the pair of connected data elements comprises a respective phenotype; 
generating an execution tree based on a domain specific template (DST) in response to obtaining the data retrieval request, the execution tree comprising a plurality of nodes; 
forming a new decision path within the execution tree based on traversing or executing a logic gate function of each node in the execution tree with respect to the pair of connected data elements;
identifying the recurrence of a phenotype associated with the subject based on the decision path within the execution tree; and 
the structured query is for the recurrence.
Dang teaches:
identifying the recurrence of the medical condition in the first information of the first type and the second information of the second updated type without updating the plurality of machine-readable instructions (See Dang [0073] the system can detect the recurrence of a medical condition.), the identifying the recurrence comprising:
wherein each of the pair of connected data elements comprises a respective phenotype (See Dang [0036] the system allows an objective means for measuring and quantifying health care services based upon episode treatment groups (ETGs). An episode treatment group (ETG) is a clinically homogenous and statistically stable group of similar illness etiology and therapeutic treatment. This meets the broadest reasonable interpretation of the data being connected based on a “phenotype.”); 
identifying the recurrence of a phenotype associated with the subject… (See Dang [0073] If an ETG (which is understood to include phenotypes) matches a prior ETG, the ETG is determined to be recurrent.); and 
the structured query is for the recurrence (See Dang [0073] If an ETG (which is understood to include phenotypes) matches a prior ETG, the ETG is determined to be recurrent.).
The system of Dang is applicable to the disclosure of Mynhier as they both share characteristics and capabilities, namely, they are directed to gathering and organizing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mynhier to include detection of recurrence as taught by Dang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mynhier in order to operate a more efficient health care system (see Dang [0005]).
Schaeffer teaches:
generating an execution tree based on a domain specific template (DST) in response to obtaining the data retrieval request, the execution tree comprising a plurality of nodes (See Schaeffer Fig. 4 and [0083] the system can use data mining techniques for coming to conclusions about gathered data. This includes decision trees (i.e. “execution tree”) that differ by the classification(i.e. “domain specific template”). These trees can have multiple nodes, that must be resolved as the classification passes from root to leaf.); 
forming a new decision path within the execution tree based on traversing or executing a logic gate function of each node in the execution tree with respect to the pair of connected data elements (See Schaeffer Fig. 4 and [0083] the classification can follow different rules at each node (e.g. yes/no or greater than and less than).);
the identifying is based on the decision path within the execution tree (See Schaeffer Fig. 4 and [0083] the system can use data mining techniques for coming to conclusions about gathered data. This includes decision trees (i.e. “execution tree”) that differ by the classification(i.e. “domain specific template”). These trees can have multiple nodes, that must be resolved as the classification passes from root to leaf.).
The system of Schaeffer is applicable to the disclosure of Mynhier as they both share characteristics and capabilities, namely, they are directed to gathering and organizing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mynhier to include the use of decision trees for data classification as taught by Dang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mynhier in order to classify the information via systematic determination (see Schaeffer [0083]).

Regarding claim 2, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein the step of reformulating the first information and the second information into structured data comprises:
organizing the extracted information based on a questionnaire format and a format of the extracted information (See Mynhier [0137] the system organizes the extracted information into multiple domains including vitals, chronic, episodic, genomic, claims, social, behavioral, and similar. Examiner notes that a “questionnaire format” has no common technical meaning, and therefore data that is sorted in a way that specific questions (or queries) can find the information meets the broadest reasonable interpretation of “questionnaire format.”).

Regarding claim 3, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein the step of reformulating the first information and the second information into structured data comprises:
using a resource wrapper interface to transform the extracted information to a standardized data format, wherein the standardized data format is defined by the standardized model (See Mynhier [0085] The resulting cleansed, structured, standardized data can be stored in one or more databases defined by the common information model module, including Fast Healthcare Interoperability Resources (FHIR) standards.).

Regarding claim 4, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the resource wrapper interface comprises a Fast Healthcare Interoperability Resources (FHIR) resource wrapper interface, and wherein the standardized model comprises a FHIR model (See Mynhier [0085] The resulting cleansed, structured, standardized data can be stored in one or more databases defined by the common information model module, including Fast Healthcare Interoperability Resources (FHIR) standards.).

Regarding claim 5, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the template comprises a definition of … decision logic (See Mynhier [0053] the system can include rules for governing data flow via query. [0062] To validate a request for data by user device the market rules module checks if the specific record requested by the user device from data source is allowed by the market rules specified by data source.).
Mynhier does not disclose:
the template comprises a definition of permissible phenotypes.
Dang teaches:
the template comprises a definition of permissible phenotypes (See Dang [0036] the system allows an objective means for measuring and quantifying health care services based upon episode treatment groups (ETGs). An episode treatment group (ETG) is a clinically homogenous and statistically stable group of similar illness etiology and therapeutic treatment. This meets the broadest reasonable interpretation of the data being connected to a “phenotype.”).
The system of Dang is applicable to the disclosure of Mynhier as they both share characteristics and capabilities, namely, they are directed to gathering and organizing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mynhier to include detection of recurrence as taught by Dang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mynhier in order to operate a more efficient health care system (see Dang [0005]).

Regarding claim 6, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the structured query comprises at least one of: an identifier of a subject; an identifier of a document; a phenotype; a definition of a permissible phenotype; a decision rule; or an identifier of a function (See Mynhier [0084] upon matching data from two or more data sources, the switch module tags the data with a unique id for that patient in the health data system.).

Regarding claim 8, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the first data set and the second data set comprise comprises unstructured or semi-structured data (See Mynhier [0122] System provides the agent modules that capture data from multiple sources, such as EMR (Electronic Medical Records), unstructured transactional and research data (through Natural Language Processing), financial data, patient reported information, and data streams from medical devices or fitness wearables.).

Regarding claim 10, Mynhier in view of Dang discloses the method of claim 1 as discussed above. Claim 10 recites a system with a processor and the computer program product of claim 9. Therefore, claim 10 is rejected based on the same analysis as claim 9 (and claim 1), above.

Regarding claims 11-13 and 15, Mynhier in view of Dang discloses the method of claims 1 and 3-5 as discussed above. Claims 11-13 and 15 recite a method substantially similar to the method recited in claims 1 and 3-5. Therefore, claims 11-13 and 15 are rejected based on the same analysis as claims 1 and 3-5.

Regarding claim 16, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier does not further disclose a method, comprising:
receiving a user input identifying a new phenotype.
Dang teaches:
receiving a user input identifying a new phenotype (See Dang [0080] user can input patient records. [0007] manual patient records can include designation by ICD code.).
The system of Dang is applicable to the disclosure of Mynhier as they both share characteristics and capabilities, namely, they are directed to gathering and organizing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mynhier to include detection of recurrence as taught by Dang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mynhier in order to operate a more efficient health care system (see Dang [0005]).
Response to Arguments
Applicant's arguments filed 31 August 2022, with regards to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claims integrate the abstract idea into a practical application (and amount to significantly more) because they recite an “improvement to a technical field” (see Applicant Remarks pages 7-8). This is not persuasive because any improvement in the claims are to the abstract idea (not a technological field) through the use of general-purpose computer hardware and functions. In other words, the additional elements in the present claims amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Further, as discussed above, the additional elements of gathering and storing the data (including structuring the data) amounts to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Similarly, these data gathering and storing functions amount to well-understood, routine, and conventional activity (see MPEP 2106.05(d) and the examples in that section). This is not enough to amount to significantly more than the abstract idea and therefore the claims are directed towards ineligible subject matter.

Applicant's arguments filed 31 August 2022, with regards to the 35 U.S.C. 103 rejection of the claims have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited Schaeffer reference. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jackson et al. (U.S. 2016/0098533) discloses a method for profiling medical claims to assist health care managers in determining the cost-efficiency and service quality of health care providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                           
/JONATHAN DURANT/Primary Examiner, Art Unit 3626